DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2021 has been entered.

Application Status
This action is written in response to applicant’s correspondence received March 3, 2021.  Claims 91-94, 98-100, 102, and 111-113, 115-118, and 120-126 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 91-94, 98-100, 102, and 111-113, 115-118, and 120-126 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.3.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
	Amended claim 91 recites a composition comprising first and second labeled detectors according to (a) and (b) and further first and second programmable endoribonucleases according to (c) and (d). The claim recites that each of the first and second programmable endoribonucleases have the structure of “a HEPN1 domain and a HEPN2 domain”, but further recites that the first programmable endoribonuclease “cleaves a higher proportion of the plurality of the first labeled detector RNA as compared to the plurality of the second labeled detector RNA” and the second programmable endoribonuclease “cleaves a higher proportion of the second labeled detector RNA as compared to the plurality of the first labeled detector RNA”, which refer to functional limitations of the first and second programmable endoribonucleases. The claim further specifies that the first labeled detector “comprises at least one uracil and lacks an adenosine” and further that the second labeled detector “comprises at least one adenosine and lacks a uracil”. Accordingly, the claim in part (c) broadly refers to a genus of first programmable endoribonucleases having the structure of “a HEPN1 domain and a HEPN2 domain” that preferentially cleave uracil-containing RNA over adenosine-containing RNA. The claim in part (d) further broadly refers to the genus of second programmable endoribonucleases having the structure of “a HEPN1 domain and a HEPN2 domain” that preferentially cleave adenosine-containing RNA over uracil-containing RNA. Accordingly possession of the composition as broadly claimed requires possession of each of the genus of programmable nucleases having “a HEPN1 domain and a HEPN2 domain” that preferentially cleave uracil over adenosine and vice-versa. However, the specification has not adequately describe such genus 
Regarding the genus of a “programmable endiribonuclease comprising a HEPN1 domain and a HEPN2 domain” the specification teaches that C2c2 (i.e. Cas13a) proteins possess two HEPN domains (see FIG. 1A). The specification further teaches that Cas13a proteins exhibit nucleotide sequence substrate cleavage specificity. For example, the specification teaches that Cas13a proteins from Lbu, Lwa, Ppr, and Hhe preferentially cleave homopolymers comprising uracil and lack adenosine (see FIG. 42C). The specification further teaches that Lba Cas13a cleaves a labeled detector RNA that comprises at least one adenosine and lacks a uracil (see FIG. 42C).
However, the claims are not limited to the amino acid sequences corresponding to these particular enzymes. This disclosure that some Cas13a proteins possess one type of nucleotide sequence specificity and other Cas13a proteins possess a divergent nucleotide sequence specificity illustrates the unpredictability of whether the mere presence of an HEPN1 domain and an HEPN2 domain is predictive of any particular nucleotide sequence cleavage specificity. The specification additionally provides an alignment of C2c2 (i.e. Cas13a, see [0094]) proteins from different species (see FIG 57). However, this alignment illustrates that there is a high degree of amino acid sequence variation that exists among different C2c2 proteins. Although the specification identifies the helical or HEPN nuclease domains from C2c2 proteins (see FIG 41), the specification does not describe the common structural features in terms of amino acid sequence that are mainly responsible for the nucleotide sequence cleavage specificity of C2c2 proteins. There is no disclosure of the corresponding amino acid sequence structure that is responsible for the preferential cleavage of uracil over adenosine or adenosine over uracil that would suggest that Applicant was in possession of the genus of any programmable nuclease 
Severinov (US 2017/0321198, priority to April 8, 2016) is a close prior art that does teach the use of C2c2 protein and C2c2 guide RNA to cleave, in the presence of target RNA, a non-complementary and fluorescently labeled detector RNA and to measure a detectable signal produced by cleavage of the labeled detector RNA (see [0230], [1064],and Fig 140A). Severinov does suggest that LshC2c2 preferentially cleavage a uracil target compared to adenine ([1051]), thereby indicating that at least some nucleotide sequence cleavage preference was known among proteins comprising a HEPN1 and HEPN2 domain. However, Severinov is silent with respect to any specific disclosures in terms of the structure of such C2c2 proteins that are mainly responsible for this nucleotide sequence cleavage preference for uracil over adenine. Accordingly, the knowledge that LshC2c2 was capable of cleaving a nucleic acid comprising uracil does not provide guidance for the genus of programmable nucleases comprising a HEPN1 or HEPN2 domain that are also capable of uracil or adenosine cleavage preference. The high degree of structural and functional variation among members of the genus of programmable nucleases comprising a HEPN1 and HEPN2 domain are discussed above.

Regarding programmable nucleases comprising a HEPN1 domain and a HEPN2 domain, Koonin teaches that additional type VI CRISPR nucleases include Cas13b and Cas13c nucleases, which are separately classified (see Figure 1). However, the current specification is silent with respect to other subtypes of Type VI programmable nucleases or whether such programmable nucleases possess nucleotide sequence cleavage specificity or what this specificity is. This indicates that the mere disclosure of the few Cas13a homologs is not representative of the genus of any such programmable endoribonuclease comprising a HEPN1 and HEPN2 domain.
The post-filing art of Makarova (Makarova et al. (2019) Nature, 18:67-83) reviews the evolutionary classification of CRISPR-Cas systems (abstract). Regarding Cas13 proteins, Makarova teaches that the two HEPN domains are only distantly related to each other and phylogenetic analysis results appear not to be compatible with the duplication scenario (page 
In addition, the post-filing art of Gootenberg (Gootenberg et al. (2018) Science, 360:439-444) describes “a large diversity of dinucleotide cleavage motif preferences” among Cas13a and Cas13b enzymes tested (page 1, column 2, paragraph 1). For example, Gootenberg observed that many Cas13b proteins did not exhibit collateral cleavage of a homopolymer reporter (see Figure S3). This illustrates that the disclosure of nucleotide sequence cleavage specificity for Cas13a from Lbu, Lwa, Ppr, Hhe, and Lba is not representative or predictive of a nucleotide sequence cleavage specificity for the genus of programmable nucleases having a HEPN1 and HEPN2 domain. Gootenberg does teach observing a uracil cleavage specificity for PbuCas13b and an adenine cleavage specificity for PsmCas13b (see Figure S3), but the existence of such Cas13b enzymes, their structure, and whether these enzymes possessed nucleotide sequence cleavage specificity was not sufficiently predictable at the time of filing in view of the specification.
Regarding Cas13a enzymes, although the instant specification teaches that LwaCas13a is capable of cleaving homopolymers comprising uracil, as discussed above, Gootenberg teaches that it was not capable of cleaving the UC dinucleotide, despite the fact that the dinucleotide comprises uracil (see Figure 2B). Similarly, although the instant specification teaches that 
Accordingly, one of ordinary skill in the art would conclude based on the limited amount of guidance provided by the specification and the unpredictability in the art, that applicant was not in possession of the necessary nucleotide sequence substrate specificities of programmable nucleases comprising a HEPN1 domain and HEPN2 domain having the required nucleotide sequence cleavage specificity recited by the claims.

Regarding claim 123, it is noted that claim 123 recites that the second C2c2 protein may be Ere Cas13a. However, the specification contains evidence that Ere Cas13a does not exhibit nucleotide sequence cleavage preference for either uracil or adenosine (see FIG. 42C). Accordingly, the description of Ere Cas13a is not a sufficient description of a programmable nuclease comprising a HEPN1 and HEPN2 domain that “cleaves a higher proportion of the plurality of the second labeled detector RNA as compared to the plurality of the first labeled detector RNA” when the first labeled detector RNA comprises either an adenosine but not a urcil. As discussed above, the specification does not contain a disclosure of the structure of the Cas13a enzyme that is mainly responsible for nucleotide sequence cleavage specificity. 
Response to Arguments
Applicants argue that the specification provides significant support for the correlation between structural features of the recited programmable endoribonucleases, the firs tand second HEPN domains, and their function (e.g., non-specific cleavage activity upon HEPN activation) (see remarks on page 9, last paragraph).
This argument has been fully considered but is not persuasive because it does not take into consideration the actual claim language. The claims do not merely recite a correlation between HEPN domains and non-specific cleavage activity upon HEPN activation. Rather, the claims attempt to refer to a subgenus of HEPN domain-containing programmable endoribonucleases in terms of their nucleotide sequence cleavage preference for either uracil or adenosine. Accordingly, Applicant’s argument is not persuasive because it does not specifically address the merits of the rejection by providing an explanation for how the genus of HEPN domain-containing proteins having the required nucleotide sequence cleavage preference has been adequately described.
Applicants argue that the specification describes critical amino acid residues in the HEPN domains that when mutated abolished the RNA-cleavage activity of various C2c2 proteins (see remarks on page 10).
This argument has been fully considered but is not persuasive because the claims are not directed to C2c2 proteins whose nucleic acid cleavage activity is abolished. This disclosure does not specifically address how the knowledge of amino acids that when mutated can abolish 
Applicants further argue that the specification recites the non-specific cleavage preference of six homologs as determined by cleavage assays described therein (see remarks on page 10).
This argument has been fully considered but is not persuasive because the rejected claims are not limited to the specific nucleases whose nucleotide sequence cleavage preference has been described in the specification. In addition, the specification itself contains evidence that the amino acid sequence structures is highly variable. There is no guidance in the specification for any common amino acid sequence structure of these that is mainly responsible for the uracil or adenine nucleotide cleavage preference for the six homologs. Given the unpredictable nature of the genus of programmable nucleases comprising an HEPN1 and HEPN2 domain and their nucleotide sequence preferences, these disclosures are not considered to be representative of the genus as a whole.
Applicants additionally argue that the specification discloses how one skilled in the art may select appropriate first and second programmable nucleases exhibiting cleavage preference for either uracil or adenosine, i.e., via a cleavage assay using 5-mer homopolymers of A and U as substrates, and the assay parameters described in the application (see remarks on page 10).
This argument has been fully considered but is not persuasive because this amounts to an invitation to conduct screening assays to identify programmable endoribonucleases having the required nucleotide sequence cleavage preference. Whether a programmable nuclease comprising a HEPN1 and HEPN2 domain would even possess the required nucleotide sequence cleavage preference is highly unpredictable for the reasons discussed in the rejection. This invitation to conduct highly unpredictable experimentation is not interpreted as a showing of 

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
September 16, 2021